Citation Nr: 1037814	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  10-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a right ankle 
injury.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
current diagnosis of post traumatic injury arthritis was not 
incurred in military service, was not incurred to compensable 
degree within one year of discharge from service or is otherwise 
related to active military service.


CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in or 
aggravated by active military service, nor may right ankle 
arthritis be presumed related to service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that a 
January 2009 letter satisfied the duty to notify provisions and 
it was provided to the Veteran prior to the initial decision by 
the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the letter advised the Veteran what information and 
evidence was needed to substantiate his service connection claim 
for a right ankle injury.  The Veteran was notified of how VA 
will determine the disability rating and effective date if his 
claim is granted.  The letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records and 
records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the 
Veteran's service treatment records, private treatment records 
and an opinion from a private physician.

The Board observes that the Veteran was not provided with a VA 
examination with respect to his claim.  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease. See 38 C.F.R. § 
3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran's service treatment records do not show an in-service 
ankle injury and the Board has determined that the Veteran's lay 
statements of an in-service ankle injury are not credible.  See 
Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was 
not required to provide a medical examination when there is not 
credible evidence of an event, injury or disease in service).  
Furthermore, there is no credible evidence of a relationship 
between the Veteran's current right ankle disorder and active 
military service.  Thus, the Veteran has not presented sufficient 
evidence to trigger VA's duty to provide an examination and there 
is enough evidence in the file to decide the Veteran's claim.  

Furthermore, the claims file contains the Veteran's statements in 
support of his claim. The Board has carefully reviewed such 
statements and it concludes that he has not identified further 
available evidence not already of record.  Therefore, the Board 
finds that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran claims his right ankle disorder is related to active 
military service.  Specifically, he contends that he injured his 
right ankle during basic training in January or February 1943 and 
this injury has caused pain from his foot all the way up his leg 
to the buttocks.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection claim for residuals 
of a right ankle injury, the Board must determine whether the 
Veteran currently has a diagnosis of the claimed disability.  A 
January 2008 private treatment record reveals that the Veteran 
had some mild narrowing of the tibial talar joint base, as well 
as some mild narrowing of the subtalar joint space with no 
evidence of fracture.  An April 2009 private physician letter 
provides a diagnosis of severe post traumatic injury arthritis of 
the right ankle.  Accordingly, the evidence shows that the 
Veteran has a current diagnosis of a right ankle disorder.

Nevertheless, the competent and credible evidence of record does 
not show that the Veteran's current right ankle disorder is 
related to his active military service or manifested to a 
compensable degree within one year of discharge.  In this regard, 
a review of the Veteran's service treatment records shows that 
the medical evidence does not reveal that the Veteran complained 
of or received treatment for a right ankle injury during active 
military service.  The Veteran reported that he had not had any 
medical care for his right ankle until he sought treatment from 
Dr. C. E., a private physician.  January 2009 statement in 
support of claim.  The first medical evidence of any complaints 
of or treatment for an ankle disorder was in January 2008, 
approximately 62 years after discharge from active military 
service.  This large gap between the Veteran's active military 
service and the first medical evidence of complaints of a right 
ankle disorder is evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).

The record contains the Veteran's lay statements that he injured 
his right ankle during service.  The Board finds that the Veteran 
is competent to report that he injured his right ankle during 
military service.   See Savage v. Gober, 10 Vet. App. 488, 497-98 
(1997).  However, the Veteran's statements are subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192- 193 
(1992).  The evidence of record shows that the Veteran has 
provided conflicting statements regarding the occurrence of an 
in-service right ankle injury.  Although the Veteran asserted in 
his November 2008 claim that he injured his right ankle during 
basic training, a January 2008 private treatment record reveals 
that the Veteran denied any trauma to his right ankle when he 
sought treatment for bilateral ankle pain.  The Board emphasizes 
that this denial of any past trauma was made while the Veteran 
was seeking treatment for bilateral ankle pain.  Lay statements 
made when medical treatment was being rendered may be afforded 
greater probative value.  These records were generated with a 
view towards ascertaining the appellant's then-state of physical 
fitness; they are akin to statements of diagnosis and treatment 
and are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate; statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Furthermore, the Veteran's statements are inconsistent with the 
objective evidence of record.  There is no evidence of treatment 
for a right ankle disorder to include due to an injury during 
military service and the first indication of complaints of a 
right ankle disorder in the record is not shown until 2008.  As 
noted above, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered against a claim of service 
connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 
Vet. App. 365 (1992).  In light of foregoing, the Board finds 
that the Veteran's statements are not credible and it is unable 
to afford his statements regarding the onset of an ankle disorder 
any probative value with respect to the issue of whether there 
was an in-service right ankle injury.

Furthermore, there is no probative evidence of record that 
indicates the Veteran's current right ankle disorder is otherwise 
related to military service.  The Board acknowledges that the 
record contains a private medical opinion dated in April 2009.  
It reveals that the Veteran's private physician has treated the 
Veteran with pain management medications for severe post 
traumatic injury arthritis of the right ankle.  The physician 
provided the opinion that the injury causing arthritis was 
sustained while the Veteran was in the military.  There is no 
evidence that the private physician reviewed the Veteran's 
service treatment records and it appears that the physician 
relied on the Veteran's assertions that he injured his right 
ankle during military service in forming his opinion.  As 
discussed in above, the Board has found that the Veteran's lay 
statements regarding an in-service ankle injury are not credible.  
Furthermore, it is not supported by the medical evidence of 
record.  Thus, to the extent that the private physician relied on 
a history of an in-service ankle injury, which the Board does not 
find credible, the Board ascribes no probative value to that 
opinion.   See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held 
that reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate or 
because other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the opinion).  
The Board also finds that the April 2009 opinion is not 
probative, because the physician did not provide any rationale 
for his opinion.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion).  

With respect to the Veteran's contentions that his current right 
ankle disorder is related to military service, these assertions 
have no probative value because lay persons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.19 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The Veteran is not 
a licensed health care professional; therefore, the lay evidence 
offered by the Veteran is not competent medical evidence and does 
not prove a relationship between the Veteran's current diagnosis 
of post traumatic injury arthritis and military service.

Based on the evidence discussed above, the Board concludes that a 
preponderance of the evidence is against the Veteran's service 
connection claim for residuals of a right ankle injury.  
Therefore, the Veteran's claim for entitlement to service 
connection for residuals of a right ankle disorder is not 
warranted.


ORDER

Entitlement to residuals of a right ankle injury is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


